Case 18-15461-mdc          Doc 86  Filed 06/12/19 Entered 06/12/19 15:54:22               Desc Main
                                  Document      Page 1 of 3
                        IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA
IN RE:
                                                         :
CURTIS D HURST, JR                                             BK. No. 18-15461-mdc
                                                         :
                               Debtor
                                                         :
                                                               Chapter No. 13
                                                         :
SANTANDER BANK, N.A. FKA SOVEREIGN
                                                         :
BANK, N.A. FKA SOVEREIGN BANK
                                                         :
                     Movant
                                                         :
                 v.
                                                         :
CURTIS D HURST, JR                                             11 U.S.C. §362
                                                         :
                     Respondent

MOTION OF SANTANDER BANK, N.A. FKA SOVEREIGN BANK, N.A. FKA SOVEREIGN
    BANK FOR RELIEF FROM AUTOMATIC STAY UNDER §362 PURSUANT TO
                 BANKRUPTCY PROCEDURE RULE 4001

               Movant, by its attorneys, PHELAN HALLINAN DIAMOND & JONES, LLP, hereby

requests a termination of Automatic Stay and leave to foreclose on its mortgage on real property

owned by Debtor, CURTIS D HURST, JR.

               1.       Movant is SANTANDER BANK, N.A. FKA SOVEREIGN BANK, N.A.

FKA SOVEREIGN BANK.

               2.       Debtor, CURTIS D HURST, JR, is the owner of the premises located at 818

CYPRESS AVENUE, YEADON, PA 19050, hereinafter known as the mortgaged premises.

               3.       Movant is the holder of a mortgage on the mortgaged premises.

               4.       Debtor's failure to tender monthly payments in a manner consistent with the

terms of the Mortgage and Note result in a lack of adequate protection.

               5.       Movant instituted foreclosure proceedings on the mortgage because of Debtor's

failure to make the monthly payment required hereunder.

               6.       The foreclosure proceedings instituted were stayed by the filing of the instant

Chapter 13 Petition.

               7.       As of June 3, 2019, Debtor has failed to tender post-petition mortgage

payments for the months of December 2018 through June 2019. The monthly payment amount for the

months of December 2018 through June 2019 is $1,376.79 each, for a total amount due of $9,637.53.

The next payment is due on or before July 1, 2019 in the amount of $1,376.79. The following fees and
Case 18-15461-mdc          Doc 86   Filed 06/12/19 Entered 06/12/19 15:54:22 Desc Main
                                    Document        Page 2 of 3
costs have been incurred since bankruptcy filing: Attorney fees in the amount of $100.00, Filing fees

and court costs in the amount of $111.90, Statutory Mailings in the amount of $4.10, and Sale

Postponement/Re-Set in the amount of $600.00. Under the terms of the Note and Mortgage, Debtor

has a continuing obligation to remain current post-petition and failure to do so results in a lack of

adequate protection to Movant.

               8.      Movant has cause to have the Automatic Stay terminated as to permit Movant

to complete foreclosure on its mortgage.

               9.      Movant specifically requests permission from the Honorable Court to

communicate with Debtor and Debtor's counsel to the extent necessary to comply with applicable

nonbankruptcy law.

               10.     Movant requests that if relief is granted that Federal Rule of Bankruptcy

Procedure 3002.1 be waived.

               WHEREFORE, Movant respectfully requests that this Court enter an Order;

               a.      Modifying the Automatic Stay under Section 362 with respect to 818

CYPRESS AVENUE, YEADON, PA 19050 (as more fully set forth in the legal description attached

to the Mortgage of record granted against the Premises), as to allow Movant, its successors and

assignees, to proceed with its rights under the terms of said Mortgage; and

               b.      Movant specifically requests permission from this Honorable Court to

communicate with Debtor and Debtor's counsel to the extent necessary to comply with applicable

nonbankruptcy law; and
Case 18-15461-mdc       Doc 86    Filed 06/12/19 Entered 06/12/19 15:54:22                 Desc Main
                                 Document        Page 3 of 3
                c.   Waiving Federal Rule of Bankruptcy Procedure 3002.1; and

                d.   Granting any other relief that this Court deems equitable and just.

                                                   /s/ Thomas Song, Esquire
                                                   Thomas Song, Esq., Id. No.89834
                                                   Phelan Hallinan Diamond & Jones, LLP
                                                   1617 JFK Boulevard, Suite 1400
                                                   One Penn Center Plaza
                                                   Philadelphia, PA 19103
                                                   Phone Number: 215-563-7000 Ext 31387
                                                   Fax Number: 215-568-7616
June 12, 2019                                      Email: Thomas.Song@phelanhallinan.com
